1

2

3

4

5

6

7
                        IN THE UNITED STATES DISTRICT COURT
8
                     FOR THE WESTERN DISTRICT OF WASHINGTON
9                                  AT SEATTLE

10
     MARIE-ANNE HARKNESS,
11                                                      No. 2:19-cv-01067-RSM
                               Plaintiff,
12                                                      STIPULATED PROTECTIVE
                   vs.                                  ORDER
13

14   SAFEWAY, INC., “JOHN DOE” and
     “JANE DOE” and their marital community,
15   ROES I-X; BLACK AND WHITE I-V;

16                             Defendants.
17

18
                                            I. STIPULATION
19
            IT IS HEREBY STIPULATED by and between the parties as follows:
20
            1.     This is a personal injury case in which the Plaintiff’s physical and/or
21
     mental condition and health care are in issue. In connection with discovery of
22

23   Plaintiff’s health care records, the parties hereby stipulate to and request that the court

24   enter the subjoined order.

25   //
26          DATED: October 18, 2019.
27



     STIPULATED PROTECTIVE ORDER
1
      For the Plaintiff:                           For the Defendant:
2

3       s/ Robert Bohm                                s/ John T. Kugler                    _
      Robert Bohm, WSBA #42703                     John T. Kugler, WSBA # 19960
4     Jesse Froehling, WSBA #47881
5

6                                            II. ORDER

7           1.      All of the Plaintiff’s health care records received by the Defendant
8    through discovery in this matter are governed by terms of this stipulation and order.
9           2.      Health care records shall be used solely for the purpose of this lawsuit
10
     and for no other purpose.
11
            3.      Health care records may be disclosed only to the following persons:
12
                     a.     The parties to this action and the parties’ claims
13                           representatives;
                     b.     Counsel for the parties and counsel's agents and
14
                             employees;
15                   c.     Court reporters who are involved in depositions, the
                             trial, or any hearings in this action;
16                   d.     Experts, independent contractors, consultants or
                             advisors who are employed or retained by or on
17                           behalf of one or more of the parties or their
                             counsel to assist in the litigation of this action;
18                   e.     Deponents and their counsel who have a need to
                             review the records during the course of, or in
19
                             connection with depositions taken in this action;
20                   f.     Witnesses in this action who need to review the
                             records in connection with their testimony in this
21                           action; and
                     g.     Arbitrators and/or mediators involved in the this
22                           case.
23          4.      Health care records filed by the parties through the CM/ECF system shall
24
     be filed under seal.
25
            5.      This order does not apply to health care records offered as exhibits at
26
     the time of trial.
27



     STIPULATED PROTECTIVE ORDER
1           6.     This order does not preclude Plaintiff from filing a motion to deal with the
2    public disclosure of her confidential medical records.
3
            7.     This order does not preclude the Plaintiff from filing a motion addressing
4
     the discoverability of any particular health care records.
5
            8.     The termination of the proceedings in this action shall not relieve the
6
     parties of the obligation to maintain the confidentiality of Plaintiff's health care records
7

8    unless the court orders otherwise.

9                  Dated this 18th day of October 2019.

10

11                                              A
                                                RICARDO S. MARTINEZ
12                                              CHIEF UNITED STATES DISTRICT JUDGE

13

14

15   PRESENTED BY:

16   TURNER KUGLER LAW, PLLC

17   By:     s/ John T. Kugler
18   John T. Kugler, WSBA # 19960
     Attorney for Defendant
19

20

21

22

23

24

25

26

27



     STIPULATED PROTECTIVE ORDER
